Territory of Michigan SUPREME COURT
Benjamin F. Larned vs William G Taylor Wolcott Lawrance & Benjamin Davis Gent
Take Notice, That pursuant to an act of this Territory entitled “an act to abolish imprisonment for debt in certain cases and for other purposes” and the amendments thereof— I will on the Twenty fifth day of December next ten oclock in the fore noon of that day on appraisal — according to the act aforesaid, Sett off to Benjamin F Larned Plaintiff *643in the above suit the Real Estate herein after mentioned — or so much thereof as will be sufficient to satisfy and discharge the Judgment and costs in favour of said Plaintiff against William G Taylor — Wolcott Lawrance & Benjamin Davis defendants in the suit aforesd
Upon which Judgment an Execution hath issued and I am committed to the Jail in and for the County of Monroe in the Territory aforesd by Virtue thereof — To wit Lots No 91 and 13a and the North halves of Lots No 92 and 131 — situate in the Village of Monroe in the County and Territory aforesaid — being the same on which I now reside — Bounded as follows on the West by McComb Street — on the North by Lots No. 90 — & 133 — on the East by Francis Navarres west line — on the south by the south halves of Lots No — 131 — & 92 —
Monroe Nov 21st 1822
To Messrs Hunt & Larned Representatives & Atty1 for the above Plaintiff
^ ^AYLOR

[In the handwriting of William G. Taylor]